United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0742
Issued: December 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 20, 2021 appellant filed a timely appeal from a March 31, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted January 16, 2021 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 31, 2021 decision, OWCP received additional evidence and appellant
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 16, 2021 appellant, then a 41-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on that date he injured his left ankle when he stepped in a
“devit” while walking to his truck, experienced a snap and rolled his ankle to the left side while in
the performance of duty. He stopped work on January 17, 2021.3
In a January 20, 2021 duty status report (Form CA-17), an unidentifiable healthcare
provider diagnosed left ankle sprain and provided work restrictions.
In a January 28, 2021 authorization for examination and/or treatment (Form CA-16), the
employing establishment authorized appellant to seek medical care.
OWCP received a February 1, 2021 physical therapy report.
In a February 12, 2021 development letter, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence needed to establish his
claim and provided a factual questionnaire for his completion. OWCP afforded appella nt 30 days
to respond.
In a January 16, 2021 first aid report, William Stilwell, a nurse practitioner, noted that
appellant sustained a left ankle injury when he stepped in a pothole and rolled his ankle. He
conducted a physical examination and diagnosed sprain of unspecified ligament of left ankle. In
a State of New York workers’ compensation report of even date, Mr. Stilwell checked a box
marked “Yes” in response to whether the incident appellant described was the competent cause of
the injury or illness and in response to whether appellant’s complaints were consistent with the
history of the injury/illness.
A January 16, 2021 x-ray of the left ankle revealed no acute osseous abnormality, but
demonstrated mild osteoarthritic changes.
In a March 10, 2021 work restrictions note, Rocco Rosano, a physician assistant, noted that
appellant could return to work without restrictions on March 15, 2021.
OWCP also received a resignation/transfer form signed by appellant on March 16, 2021.
By decision dated March 31, 2021, OWCP denied appellant’s traumatic injury claim. It
accepted that the January 16, 2021 employment incident occurred as alleged, but denied his claim
because he had failed to submit sufficient medical evidence to establish a medical diagnosis.
OWCP concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.

3

The Board notes that appellant submitted a separate Form CA-1 dated January 28, 2021. Appellant described the
January 16, 2021 employment incident of stepping in a “devit or pothole” and twisting and spraining his left ankle as
he fell.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 5 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.8
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted January 16, 2021 employment incident.

4

Supra note 1.

5

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

In support of his claim, appellant submitted reports from a nurse practitioner, a physical
therapist, and a physician assistant. The Board has long held that certain healthcare providers such
as physician assistants, nurses, nurse practitioners, physical therapists, and social workers are not
considered physician[s] as defined under FECA. 11 Consequently, their medical findings and/or
opinions will not suffice for purposes of establishing entitlement to FECA benefits. 12
Appellant submitted a January 20, 2021 Form CA-17, which provided a diagnosis of left
ankle sprain. However, the report contained an illegible signature from an unidentifiable
healthcare provider. The Board has held that reports that are unsigned or bear an illegible signature
lack proper identification and cannot be considered probative medical evidence as the author
cannot be identified as a physician.13 Thus, this report is insufficient to establish appellant’s claim.
Appellant also submitted a January 16, 2021 x-ray of the left ankle. The Board has
explained, however, that diagnostic studies, standing alone, lack probative value as they do not
address whether the employment incident caused any of the diagnosed conditions. 14 Thus, this
evidence is also insufficient to meet appellant’s burden of proof.
As the record lacks rationalized medical evidence establishing a diagnosed medical
condition causally related to the accepted January 16, 2021 employment incident, the Board finds
that appellant has not met his burden of proof to establish his claim. 15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

Section 8101(2) of FECA provides that physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA). See also J.D., Docket No. 21-0164 (issued June 15, 2021) (nurse practitioners); A.M., Docket No. 20-1575
(issued May 24, 2021) (physical therapists); A.C., Docket No. 20-1510 (issued April 23, 2021) (physician assistants).
12

Id.

13

T.D., Docket No. 20-0835 (issued February 2, 2021); R.C., Docket No. 19-0376 (issued July 15, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
14

M.B., Docket No. 19-1638 (issued July 17, 2020); T.S., Docket No. 18-0150 (issued April 12, 2019).

15

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); S.P., Docket No.
19-1904 (issued September 2, 2020); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54
ECAB 608 (2003).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted January 16, 2021 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

